Title: To Thomas Jefferson from Thomas Mann Randolph, Jr., 19 December 1793
From: Randolph, Thomas Mann, Jr.
To: Jefferson, Thomas



Dear Sir
Monticello Dec: 19: 1793

I received yesterday yours of the 8. inst: containing Mr. Le Roys letter of the 26. Nov. for the procurement and communication of which I return you many thanks. It relieved me from an apprehension I had begun to entertain that the protested bill of Rosses might be in considerable part swallowed up by an open Accompt, in which case I might have suffered and an important credit, the price of Edgehill, would have been lost to my Fathers Estate. I am happy to feel that I stand on as good ground as the sufficiency of Mr. Ross alltho I do not believe it is perfectly sure.
I am still unlucky with respect to your letter containing instructions to me in this affair of the mortgage: at my request a memorandum concerning that packet was transmited to Mr. Davis by the Postmaster of Charlottesville: nevertheless it has failed to come: the new mail was delivered I suppose and brought away before the other was opened.
Your letter to Mr. Stewart was forwarded without delay. Mr. Biddle has prepared all things for the journey and will set out as soon as Mr. Stewart gives notice that the sheep are ready.
The threshing machine I shall take into particular care when I am in Richmond again, to which it cannot be long. A prospect-glass which came from Alexander Donald to you by Wm. Mewburn is lodged safe at Monticello.
We are all well. Martha and Maria both write. I am Dear Sir with the most sincere affection your friend & Servt.

Th: M. Randolph

